     Case 4:20-cv-02078-MWB Document 139 Filed 11/16/20 Page 1 of 25




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                         :
DONALD J. TRUMP FOR                      :
PRESIDENT, INC., et al.,                 :
                                         :      NO. 20-CV-02078-MWB
                      Plaintiffs,        :
                                         :
           v.                            :
                                         :
KATHY BOOCKVAR, in her capacity          :
as Secretary of the Commonwealth of      :
Pennsylvania, et al.,                    :
                                         :
                      Defendants.        :
                                         :

               REPLY BRIEF IN SUPPORT OF
   MOTION OF ALLEGHENY COUNTY BOARD OF ELECTIONS,
   CHESTER COUNTY BOARD OF ELECTIONS, MONTGOMERY
  COUNTY BOARD OF ELECTIONS, AND PHILADELPHIA COUNTY
 BOARD OF ELECTIONS TO DISMISS THE COMPLAINT OR, IN THE
ALTERNATIVE, TO DISMISS PENDING STATE-COURT RESOLUTION
                OF STATE-LAW QUESTIONS
         Case 4:20-cv-02078-MWB Document 139 Filed 11/16/20 Page 2 of 25




                                          TABLE OF CONTENTS
INTRODUCTION .....................................................................................................1
ARGUMENT .............................................................................................................2
I.       The County Boards’ Pending Motion to Dismiss Was Not Mooted by
         Plaintiffs’ Deficient Amended Complaint .......................................................3
II.      Plaintiffs Lack Standing ..................................................................................6
III.     The Few Remaining Claims in Plaintiffs’ Amended Complaint Fail as a
         Matter of Law ................................................................................................11
         A. The Equal Protection Claim Fails as a Matter of Law ..........................11
         B. Plaintiffs Concede Their Elections and Elector Clause Claims Fail .....13
         C.     Plaintiffs Have Waived Their Opportunity to Oppose Dismissal of
                Their Equal Protection and Elections and Electors Clause Claims .......14
IV.      In the Alternative, This Court Should Abstain from Deciding the Trump
         Campaign’s Claims and Allow the Pennsylvania Judiciary to Resolve
         Them ..............................................................................................................15
V.       The Court Should Not Alter the Election Rules Created by the General
         Assembly and Implemented by the Counties ................................................18
CONCLUSION ........................................................................................................20
         Case 4:20-cv-02078-MWB Document 139 Filed 11/16/20 Page 3 of 25




                                      TABLE OF AUTHORITIES

Cases                                                                                                         Page(s)

Berg v. Obama,
   586 F.3d 234 (3d Cir. 2009) ............................................................................... 10

Bognet v. Boockvar,
  No. 20-215, 2020 WL 6323121 (W.D. Pa. Oct. 28, 2020)................................... 7

Bognet v. Sec’y Comm. of Pa.,
  No. 20-3214, — F.3d —, 2020 WL 6686120 (3d Cir. Nov. 13,
  2020) ............................................................................................................passim

Burdick v. Takushi,
  504 U.S. 428 (1992) ............................................................................................ 12

Chez Sez III Corp. v. Twp. of Union,
  945 F.2d 628 (3d Cir. 1991) .........................................................................15, 17

Common Cause Indiana v. Lawson,
  No. 20-2877, 2020 WL 6255361 (7th Cir. Oct. 23, 2020) ................................. 19

Daugherty v. Adams,
  No. 17-368, 2019 WL 7987859 (W.D. Pa. Nov. 15, 2019) ............................... 14

Donald J. Trump for President, Inc. v. Boockvar,
  No. 20-cv-966, 2020 WL 4920952 (W.D. Pa. Aug. 23, 2020) ....................15, 17

Donald J. Trump for President, Inc. v. Boockvar,
  No. 20-cv-966, 2020 WL 5997680 (W.D. Pa. Oct. 10, 2020) .................8, 12, 13

Jordan v. City of Phila.,
   66 F. Supp. 2d 638 (E.D. Pa. 1999) ...................................................................... 5

Lujan v. Defenders of Wildlife,
   504 U.S. 555 (1992) .............................................................................................. 8

Mi Familia Vota v. Abbott,
   No. 20-50793, 2020 WL 6058290 (5th Cir. Oct. 14, 2020) ............................... 20

Pa. Voters Alliance v. Centre Cnty.,
   No. 20-cv-1761, 2020 WL 6158309 (M.D. Pa. Oct. 21, 2020)............................ 9


                                                           ii
         Case 4:20-cv-02078-MWB Document 139 Filed 11/16/20 Page 4 of 25




Pettaway v. Nat’l Recovery Sols., LLC,
   955 F.3d 299 (2d Cir. 2020) ................................................................................. 5

Planned Parenthood of Cent. N.J. v. Farmer,
   220 F.3d 127 (3d Cir. 2000) ............................................................................... 17

Purcell v. Gonzalez,
  549 U.S. 1 (2006) .......................................................................................... 19-20

R.R. Comm. of Tex. v. Pullman Co.,
   312 U.S. 496 (1941) ...................................................................................... 15-18

Republican Nat’l Comm. v. Democratic Nat’l Comm.,
  140 S. Ct. 1205 (2020) .................................................................................. 19-20

Stein v. Cortes,
   223 F. Supp. 3d 423 (E.D. Pa. 2016) .................................................................... 8

Sun Co., Inc. (R & M) v. Badger Design & Constructors, Inc.,
   939 F. Supp. 365 (E.D. Pa. 1996) ......................................................................... 5

Tex. Voters All. v. Dallas Cnty.,
   No. 20-cv-775, 2020 WL 6146248 (E.D. Tex. Oct. 20, 2020) .......................... 20

Vorobey v. Cleveland Bros. Equip. Co., Inc.,to
  No. 18-0865, 2018 WL 6436717 (M.D. Pa. Dec. 7, 2018) ................................ 14

Voting Integrity Project, Inc. v. Bomer,
   199 F.3d 773 (5th Cir. 2000) .............................................................................. 11

Other Authorities

Federal Practice and Procedure § 1476, n.4 (3d ed. 2020 update) ...................... 4-5

Pennsylvania, Department of State, 2020 Presidential Election,
   available at
   https://www.electionreturns.pa.gov/General/CountyResults?county
   Name=Philadelphia&ElectionID=undefined&ElectionType=G&Is
   Active=undefined.................................................................................................. 7




                                                          iii
       Case 4:20-cv-02078-MWB Document 139 Filed 11/16/20 Page 5 of 25




                                 INTRODUCTION

      The Trump Campaign has now admitted that whole swaths of the Complaint

are meritless; has struck entirely its fraud, ballot observer, and due process claims;

and has diluted its already-unsustainable equal protection claim to a point where it

is not possible to discern what harm the Trump Campaign allegedly suffered and of

what conduct they even complain. The amendment of the Complaint thus does not

moot the motions to dismiss. Rather, it confirms that the motions are meritorious and

that the Amended Complaint should be dismissed with prejudice.

      Plaintiffs now concede they have not identified any evidence to support their

claims. They no longer allege that they have amassed evidence showing that

“Defendants have been and are blatantly violating the protections and

procedures . . . vitally necessary to ensure that the votes of the citizens of

Pennsylvania are not illegally diluted by invalid ballots and that the election is free

and fair.” Compare Compl. ¶ 2, with Am. Compl. ¶ 2 (ECF No. 125-1, at 2).

Plaintiffs have removed all allegations of fraud, all claims related to the purported

denial of Republican election observers’ access, and all claims that the procedures

governing this election were so fundamentally flawed that they violated due process.

They also have added no new, plausible allegations that could possibly sustain their

extraordinary request to enjoin Pennsylvania’s certification of the Presidential

election.
       Case 4:20-cv-02078-MWB Document 139 Filed 11/16/20 Page 6 of 25




      Meanwhile, nothing in the “Amended” Complaint establishes the Trump

Campaign or the two individual voters have standing to raise equal protection

violations or to enjoin certification of the statewide Presidential election. They

clearly do not. And their increasingly vague and unsubstantiated allegations of ill-

defined differences in canvassing procedures among Pennsylvania counties fail to

state a claim under well-established equal protection standards, as most recently

confirmed by the Third Circuit in Bognet v. Secretary Commonwealth of

Pennsylvania, No. 20-3214, — F.3d —, 2020 WL 6686120, at *1 (3d Cir. Nov. 13,

2020) (“Bognet”); see also Donald J. Trump for President, Inc. v. Boockvar, No. 20-

cv-966, 2020 WL 5997680, at *38 (W.D. Pa. Oct. 10, 2020) (explaining that equal

protection “does not mean all forms of differential treatment are forbidden” and

finding that the Trump Campaign’s allegations of differences among counties do not

support an equal protection claim).

      The Complaint, as amended, should be dismissed with prejudice.

                                     ARGUMENT

      In their Motion to Dismiss, the Allegheny, Chester, Philadelphia, and

Montgomery County Boards of Election (the “County Boards”) demonstrated that:

(i) Plaintiffs lack standing to assert their claims, (ii) Plaintiffs’ constitutional claims

fail as a matter of law, (iii) abstention is warranted, and (iv) the remedy sought by

Plaintiffs is untimely and otherwise unconstitutional. See County Boards’ Motion to



                                            2
         Case 4:20-cv-02078-MWB Document 139 Filed 11/16/20 Page 7 of 25




Dismiss at 17-45, ECF No. 94 (hereinafter the “Motion to Dismiss” or “Boards’

Mot.”); see also ECF Nos. 86, 92, 93, 95-105. In an apparent attempt to avoid these

arguments and delay the inevitable, Plaintiffs have filed an Amended Complaint and

argued that the Motion to Dismiss is moot. Implicitly recognizing that the Amended

Complaint does nothing to cure the identified defects in the initial Complaint,

Plaintiffs nonetheless filed an opposition brief to the Motion to Dismiss. The

opposition brief does not even address the merits of the arguments raised in

Defendants’ Motions to Dismiss. Because the Amended Complaint shares all the

same flaws as the original Complaint, this action should be dismissed with

prejudice.1

I.       The County Boards’ Pending Motion to Dismiss Was Not Mooted by
         Plaintiffs’ Deficient Amended Complaint

         Plaintiffs’ initial Complaint asserted meritless claims that this Court should

dismiss for lack of jurisdiction. See Boards’ Mot. at 17-33. Rather than addressing

the infirmity of those claims, Plaintiffs have attempted to disrupt the briefing

schedule and moot all pending motions by filing an Amended Complaint. Incredibly,

Plaintiffs’ Amended Complaint abandons five of their seven claims, including all

claims asserting some sort of ill-defined election fraud or systemic irregularities in



     1
    To the extent this Court credits Plaintiffs’ mistaken assertion that the County
Boards’ pending Motion to Dismiss is moot, the Counties have joined the
Commonwealth’s Motion to Dismiss the Amended Complaint.

                                            3
       Case 4:20-cv-02078-MWB Document 139 Filed 11/16/20 Page 8 of 25




Pennsylvania’s election. And while the Amended Complaint strikes allegations and

narrows Plaintiffs’ theories of liability, it adds no new plausible allegations or

claims. Thus, the deficiencies raised in the County Boards’ Motion to Dismiss all

remain and that Motion is not moot. This Court should evaluate the Motion

considering the more limited allegations in the Amended Complaint, grant the

Motion, and dismiss the Amended Complaint with prejudice.

      As a preliminary matter, the Amended Complaint simply re-asserts two claims

that are materially identical to the first two counts of the initial Complaint: a vaguely

defined equal protection claim (Count I), and a claim for violations of the Electors

and Elections Clauses (Count II). Each of those claims was the subject of the Motion

to Dismiss and remains deficient for all the same reasons that have already been

briefed: (i) Plaintiffs lack standing to assert them, (ii) the claims are untimely, and

(iii) the claims are based on non-cognizable (and non-sensical) legal theories.

Plaintiffs have not cured any of these deficiencies. Instead, they simply changed the

caption of the pleading from “Complaint” to “Amended Complaint,” removed a

significant number of substantive allegations and claims (including any assertion of

fraud), and then reasserted two of those same claims with less factual support. That

is not how the amendment process is designed to work. “To hold otherwise would

be to exalt form over substance.” See 6 Charles A. Wright, Arthur R. Miller & Mary

Kay Kane, Federal Practice and Procedure § 1476, n.4 (3d ed. 2020



                                           4
      Case 4:20-cv-02078-MWB Document 139 Filed 11/16/20 Page 9 of 25




update). Because the Amended Complaint remains defective for all the reasons

already briefed, this Court should reject Plaintiffs’ formalistic attempt to use the

amendment process to delay these proceedings.

      A long line of authority holds that defendants “should not be required to file

a new motion to dismiss simply because an amended pleading was introduced while

their motion was pending” and that “the court simply may consider the motion as

being addressed to the amended pleading.” Id. (collecting cases); see, e.g., Pettaway

v. Nat’l Recovery Sols., LLC, 955 F.3d 299, 303-04 (2d Cir. 2020) (rejecting

Plaintiffs’ overly formalistic view that “a pending motion to dismiss is automatically

rendered moot when a complaint is amended” (citing cases)); Jordan v. City of

Phila., 66 F. Supp. 2d 638, 641 n.1 (E.D. Pa. 1999) (“Since Counts IV through XIII

of the amended complaint suffer from the same deficiencies that are addressed in

defendants’ motion to dismiss, the court will allow the motion to dismiss these

counts to be considered as addressing the amended complaints.”); Sun Co., Inc. (R

& M) v. Badger Design & Constructors, Inc., 939 F. Supp. 365, 367, n.3 (E.D. Pa.

1996) (similar). “This is a sound approach that promotes judicial economy by

obviating the need for multiple rounds of briefing addressing complaints that are

legally insufficient.” Pettaway, 955 F.3d at 303.

      Applying the Motion to Dismiss to the deficient claims in the Amended

Complaint is particularly warranted here. Plaintiffs rushed into court for an



                                          5
          Case 4:20-cv-02078-MWB Document 139 Filed 11/16/20 Page 10 of 25




emergency injunction, received a briefing schedule designed to address promptly

their “emergency” claims on the merits, were immediately confronted with

meritorious motions to dismiss, and now seek to moot those motions and reset the

briefing schedule by filing a deficient amended pleading. This last-ditch attempt to

moot those motions should be seen for what it is: a futile attempt to avoid defending

the indefensible, i.e., the merits of this lawsuit.2 Plaintiffs should not be permitted to

use procedural gamesmanship to alter the timing of the emergency proceedings—

that they themselves brought—by filing an Amended Complaint without addressing

the countless defects in the initial Complaint. Accordingly, this Court should apply

the pending Motion to Dismiss to the deficient claims in the Amended Complaint

and dismiss them with prejudice.

II.       Plaintiffs Lack Standing

          Plaintiffs admit that, “after the Third Circuit’s recent ruling” in Bognet, “this

Court cannot find that [Plaintiffs] have standing to raise their Electors Clause claim.”

Pls.’ Opp’n Br. at 2 n.1, ECF No. 126 (emphasis added). Plaintiffs are correct that


      2
     Tellingly, Plaintiffs contend their Amended Complaint moots the pending
Motions to Dismiss, but they have not refiled or withdrawn their pending
Preliminary Injunction Motion, which was based on the allegations in the initial
Complaint and on claims for violations of the Electors and Elections Clauses
(Boards’ Mot. at 9-11, ECF No. 89), which they now concede they lack standing to
assert. See ECF No. 124 at 1. Plaintiffs cannot have it both ways. By opposing the
Motion on mootness grounds, Plaintiffs have effectively conceded that their
Preliminary Injunction Motion is moot and should be dismissed. Indeed, their
Motion is based largely on claims that were omitted from the Amended Complaint.

                                              6
      Case 4:20-cv-02078-MWB Document 139 Filed 11/16/20 Page 11 of 25




under Bognet they do not have standing to bring an Electors Clause claim—but fail

to recognize that Bognet also holds they lack standing to assert their sole remaining

claim for alleged equal protection violations. 2020 WL 6686120, at *9-17.

             1.    The Trump Campaign Lacks Standing

      The Trump Campaign asserts they have “competitive standing” because there

is a “cure disparity” between Democratic-leaning and Republican-leaning counties

that “will lead to the potential loss of an election.” Pls.’ Opp’n Br. at 5 (citation

omitted).3 As discussed in the County Boards’ Motion, the Trump Campaign’s

purported injury is wholly hypothetical and speculative and cannot constitute an

injury in fact for standing purposes. See Boards’ Mot. at 17-21. Plaintiffs’ Amended

Complaint contains no allegations that the cure disparity affects approximately

69,000 ballots—the number of votes by which Plaintiff’s candidate trails in

Pennsylvania.4 The Trump Campaign does not allege such an injury because it

cannot do so in good faith. This failure is fatal to its standing argument; the Trump

Campaign was required to allege an injury sufficient to make a difference in the

election. Pls.’ Opp’n Br. at 5; Bognet v. Boockvar, No. 20-215, 2020 WL 6323121,




3
  The Trump Campaign cannot establish standing through its right to vote being
impeded—it did not vote in Pennsylvania.
4
  Pennsylvania, Department of State, 2020 Presidential Election, available at
https://www.electionreturns.pa.gov/General/CountyResults?countyName=Philadel
phia&ElectionID=undefined&ElectionType=G&IsActive=undefined.

                                         7
      Case 4:20-cv-02078-MWB Document 139 Filed 11/16/20 Page 12 of 25




at *3 (W.D. Pa. Oct. 28, 2020); see also Stein v. Cortes, 223 F. Supp. 3d 423, 432

(E.D. Pa. 2016).

      The Trump Campaign also fails to establish the causation element of standing.

Even if the Trump Campaign were injured by some small number of votes not being

registered for Trump, such injury is not traceable to Defendants’ actions. Rather,

even in Counties allegedly permitting curing, whether a ballot is cured does not

depend on the County Board of Elections, but, rather, the individual voter. That voter

must make time and effort to submit a cured mail-in ballot—and many may not do

so. “[S]peculation about the decisions of independent actors” cannot provide the

basis for standing. Donald J. Trump for President, Inc., 2020 WL 5997680, at *2-3

(internal quotation marks omitted).

      Lastly, the Trump Campaign’s alleged injury—the loss of the election—

cannot be redressed. As discussed above, the Trump Campaign has failed to

plausibly allege that its candidate would close his 69,000-vote deficit but for the

alleged cure disparity. Lujan v. Defenders of Wildlife, 504 U.S. 555, 571 (1992)

(holding that redressability is lacking where “it is entirely conjectural whether the

nonagency activity that [allegedly] affects respondents will be altered . . . by the

agency activity they seek to achieve”) The Trump Campaign cannot allege that the

overall Pennsylvania election results would be different if the alleged “cure

disparity” was remedied, and thus cannot redress their claim.



                                          8
      Case 4:20-cv-02078-MWB Document 139 Filed 11/16/20 Page 13 of 25




      For these reasons, the Trump Campaign does not have standing.

             2.       The Individual Voters Do Not Have Standing

      Likewise, Mr. Roberts and Mr. Henry lack standing. The County Boards did

not deprive Mr. Roberts or Mr. Henry of their right to vote; rather, their own failure

to follow directions with respect to completing their mail-in ballots resulted in their

votes not counting.

      Mr. Henry alleges—for the first time in the Amended Complaint—that his

mail-in ballot was rejected because it was not enclosed in a secrecy envelope.5 Am.

Compl. ¶ 15. Across the Commonwealth, the law is consistent: mail-in ballots

without secrecy envelopes are not counted. If there is any injury here, it is

generalized and cannot support standing. See Pa. Voters Alliance v. Centre Cnty.,

No. 20-cv-1761, 2020 WL 6158309, at *3-7 (M.D. Pa. Oct. 21, 2020); see also

Bognet, 2020 WL 6686120 at *14 (holding that every time an elections board

deviates in counting ballots does not rise to an particularized injury in fact).

      Further, neither Mr. Henry nor Mr. Roberts alleges a concrete injury because

they fail to allege that they would have cured their defective ballots had they had the

opportunity to do so. Bognet, 2020 WL 6686120, at *6 (holding that to bring suit

you “must be injured in a way that concretely impacts your own protected legal


5
  Plaintiffs, in their original Complaint, admitted that such ballots should not be
counted and even requested an emergency order prohibiting the certification of
election results that included such ballots. Compl. ¶ 15.

                                           9
      Case 4:20-cv-02078-MWB Document 139 Filed 11/16/20 Page 14 of 25




interest.”). We are left to speculate as to what actions Mr. Henry and Mr. Roberts—

or any other voter—would have taken had they been given the opportunity to cure.

When it is the voter’s choice to become part of the “preferred class,” as it is here,

Bognet counsels that no standing exists for an equal protection claim. Bognet, 2020

WL 6686120, at *15. These speculations and hypotheticals concerning whether a

voter would have cured his mail-in ballot cannot establish the requisite injury in fact

required to maintain standing. Berg v. Obama, 586 F.3d 234, 239 (3d Cir. 2009).

      With respect to causation, Mr. Roberts was not notified that he was permitted

to cure his ballot, despite living in Fayette County, which is not one of the Counties

the Amended Complaint alleges as prohibiting cure. See Am. Compl. ¶¶ 16, 130.

Plaintiffs’ allegations undermine their simplistic and inaccurate characterization of

a voter’s “place of residence” as determinative of whether mail-in ballots were

cured. The facts alleged regarding Mr. Roberts fail to demonstrate this. This is fatal

to Mr. Roberts and Mr. Henry’s standing under Bognet. See Bognet, at *14 (holding

that “Voter Plaintiffs, who bear the burden to show standing, have presented no

instance in which an individual voter had Article III standing to claim an equal

protection harm to his or her vote from the existence of an allegedly illegal vote cast

by someone else in the same election.”).

      Lastly, Mr. Henry and Mr. Roberts request that the Court prohibit the

certification of the 2020 election results because they did not properly complete their



                                           10
       Case 4:20-cv-02078-MWB Document 139 Filed 11/16/20 Page 15 of 25




mail-in ballots. The appropriate redressability for two men’s failure to follow mail-

in ballot instructions cannot be to deny the certification of 6.8 million

Pennsylvanians who properly voted. Mr. Roberts and Mr. Henry lacked standing.

III.   The Few Remaining Claims in Plaintiffs’ Amended Complaint Fail as a
       Matter of Law

       Plaintiffs’ Amended Complaint contains two claims: (i) an equal protection

claim, and (ii) a claim for violations of the Elections and Electors Clauses of the U.S.

Constitution. The County Boards explained at length in their Motion to Dismiss that

even if Plaintiffs had standing (and they do not), those claims fail as a matter of law.

       A.    The Equal Protection Claim Fails as a Matter of Law

       The equal protection claim in Plaintiffs’ Amended Complaint fails as a matter

of law. Am. Compl. ¶¶ 150-60; see Boards’ Mot. at 24-35. If anything, it is more

deficient than the equal protection claims in the initial Complaint. The sole

remaining equal protection claim (Count I) is based on the vague and unsubstantiated

premise that the mail-in and absentee ballots of voters in some counties have been

treated differently than the ballots of voters in other counties. That does not suffice

to establish a claim of denial of equal protection under law. To hold otherwise would

suggest that the longstanding practice of every state violates federal law. See Voting

Integrity Project, Inc. v. Bomer, 199 F.3d 773, 776 (5th Cir. 2000).

       At the outset, there are no well-pled facts in the Amended (or initial)

Complaint that support this theory. Plaintiffs’ claim still rests on the assertion that


                                          11
      Case 4:20-cv-02078-MWB Document 139 Filed 11/16/20 Page 16 of 25




certain County Boards enforced the Election Code in a manner that differs from the

approach used by other County Boards. But that is not a constitutional injury, as

confirmed last week by the Third Circuit in Bognet, which eliminates any lingering

doubt about the viability of Plaintiffs’ claims. 2020 WL 6686120, at *1. There, the

Court held that “[v]iolation of state election laws by state officials or other

unidentified third parties is not always amenable to a federal constitutional claim.”

Id. at *11.

      Near identical equal protection claims were asserted by the Trump Campaign

and rejected less than two months ago. Donald J. Trump for President, Inc, 2020

WL 5997680, at *38. As Judge Ranjan explained, “‘[c]ommon sense, as well as

constitutional law, compels the conclusion’ that states must be free to engage in

‘substantial regulation of elections’” to ensure “‘order, rather than chaos’” in the

administration of an election. Id. (quoting Burdick v. Takushi, 504 U.S. 428, 433

(1992)). Thus, “while the Constitution demands equal protection, that does not mean

all forms of differential treatment are forbidden.” Id. Plaintiffs thus cannot state an

equal protection claim by complaining, as they do here, that “the state is not

imposing a restriction on someone else’s right to vote.” Id. at *44. Although Judge

Ranjan persuasively explained that this so-called “inverted theory of vote dilution”

is meritless and lacks any constitutional basis, id., Plaintiffs’ continue to rely on it

here. This Court should reject this theory again here. The individual Plaintiffs’



                                          12
      Case 4:20-cv-02078-MWB Document 139 Filed 11/16/20 Page 17 of 25




complaint that other counties—which are not parties to this case—denied them the

right to vote is not a viable theory of equal protection.

      The Trump Campaign’s replacement of references to “vote dilution” and

violations of the “Election Code” with the term “illegal” does not cure these

deficiencies. Although “illegal” avoids explicit reference to state law, the Trump

Campaign’s equal protection claim remains premised on purported violations of

state law and on a theory of vote dilution that has no basis in fact or law. The

requirements of the Election Code and the Secretary of State’s Guidance are facially

neutral and applicable to all counties equally. See Donald J. Trump for President,

Inc., 2020 WL 5997680, at *38.

      Plaintiffs’ Amended Complaint falls far short of pleading a cognizable claim

for equal protection violations. There is no constitutional basis for Plaintiffs’ demand

that each county administer its election in an identical way. That is not what the law

requires. Plaintiffs’ equal protection claim should be dismissed.

      B.     Plaintiffs Concede Their Elections and Elector Clause Claims Fail

      As noted above, Plaintiffs “acknowledge that—because the General

Assembly is not a party here—Bognet forecloses their allegations that they have

standing to pursue their Elections and Electors Clause claims.” Pls’ Resp. to Notice

of Supp. Auth. at 1, ECF No. 124. Yet they have not excised these claims from their

Amended Complaint. That is, Plaintiffs continue to invite this Court to commit



                                          13
      Case 4:20-cv-02078-MWB Document 139 Filed 11/16/20 Page 18 of 25




reversible error by granting relief under the Elections or Electors Clause. The Court

should promptly refuse this invitation and dismiss Plaintiffs’ Elections and Elector

Clause claim with prejudice.

      C.     Plaintiffs Have Waived Their Opportunity to Oppose Dismissal of
             Their Equal Protection and Elections and Electors Clause Claims

      Plaintiffs have yet to substantively oppose any of the arguments raised above

despite having the opportunity to do so in their response to the pending Motion to

Dismiss, their Motion for Preliminary Injunction, and their Amended Complaint.

Plaintiffs have therefore waived their right to oppose dismissal on the case-

dispositive merits issues raised above. See Vorobey v. Clevland Bros. Equip. Co.,

Inc., No. 18-0865, 2018 WL 6436717, at *3 (M.D. Pa. Dec. 7, 2018) (Brann, J.)

(“Plaintiffs [] fail to set forth how they oppose this argument in [the] motion.

Because ‘issues not briefed are deemed waived,’ I will grant [the] motion to

dismiss[.]”); Daugherty v. Adams, No. 17-cv-368, 2019 WL 7987859, at *13 (W.D.

Pa. Nov. 15, 2019) (collecting cases) (“Plaintiffs had an opportunity to respond to

the substance of the arguments briefed by Defendants, to the extent Plaintiffs have

failed to do so, the Court should deem those arguments waived.”). Accordingly,

dismissal is warranted.

      The same basis for dismissal applies to Plaintiffs’ extraordinary request to

enjoin certification of Pennsylvania’s election results. As explained in the County

Boards’ Motion to Dismiss, such a request for relief would disenfranchise 6.8


                                         14
      Case 4:20-cv-02078-MWB Document 139 Filed 11/16/20 Page 19 of 25




million Pennsylvania voters in violation of the U.S. Constitution. Boards’ Mot. at

40-45. Plaintiffs have offered no response to this argument in their Opposition Brief,

perhaps because their request to disenfranchise all voters through a federal court

injunction is not only unconstitutional, but also truly indefensible. Yet Plaintiffs seek

the same unlawful injunction in their Amended Complaint. Am. Compl., Prayer for

Relief ¶ i, ECF No. 125, at 84. Plaintiffs’ failure to address this issue in their

opposition brief alone warrants dismissing the request for an injunction in their

Amended Complaint.

IV.   In the Alternative, This Court Should Abstain from Deciding the Trump
      Campaign’s Claims and Allow the Pennsylvania Courts to Resolve Them

      In the alternative, this Court should abstain from entertaining this action in

light of pending state-court litigation on the issues belatedly raised by Plaintiffs here.

See Boards’ Mot. at 9-13 (outlining overlapping state and federal litigation).

Specifically, abstention is appropriate under the Pullman doctrine. See R.R. Comm.

of Tex. v. Pullman Co., 312 U.S. 496 (1941). Pullman abstention applies here

because “the federal constitutional question [posed in this litigation] might be

eliminated by securing a Pennsylvania court’s determination of an unresolved

question of its local law.” Id.; see also Chez Sez III Corp. v. Twp. of Union, 945 F.2d

628, 631 (3d Cir. 1991); Donald J. Trump for President, Inc. v. Boockvar, No. 20-

cv-966, 2020 WL 4920952, at *15 (W.D. Pa. Aug. 23, 2020) (“[A]nalysis of

Plaintiffs’ claim would begin with an interpretation of the election-code provisions


                                           15
       Case 4:20-cv-02078-MWB Document 139 Filed 11/16/20 Page 20 of 25




that Plaintiffs allege Defendants have violated. But it could also end there” in light

of the need to abstain from interpreting unique questions of state law.). Plaintiffs’

attempts to suggest that Pullman does not apply are disingenuous, at best.

       At the outset, Plaintiffs’ assert that Pullman should not apply because “no

issues of state law underlie Plaintiffs’ equal protection claim.” Pls.’ Opp’n Br. at 8.

This is not true. Plaintiffs’ claims are predicated on alleged violations of the

Pennsylvania Election Code. See, e.g., Pls’ Br. in Supp. of Prelim. Inj. at 3, ECF No.

89 (“[V]iolations of the Election Code . . . render the outcome of the Pennsylvania

election too uncertain to be certified.”); Compl. ¶ 6 (“Democratic-heavy counties

violated the mandates of the Election Code . . . advantaging voters in [those]

counties . . . .”); Am. Compl. ¶ 6 (“Democratic-heavy counties illegally advantaged

voters in [those] counties . . . .”), ECF No. 125-1, at 3. Plaintiffs’ suggestion to the

contrary is meritless.6

       Plaintiffs also claim that Pullman should not apply because, to the extent

questions of state law are implicated by this action, those issues have already been



   6
     Plaintiffs have taken great strides to scrub references to the Election Code from
their Amended Complaint. Nevertheless, their claims remain a frontal attack on
officials’ interpretations of the Pennsylvania Election Code. See, e.g., Am. Compl.
¶ 10 (“Pennsylvania has created an illegal voting system for the 2020 General
Election.”); id. at ¶¶ 15-16 (identifying provisions of the Election Code permitting
Plaintiffs Henry and Roberts the ability to vote in Pennsylvania); id. at ¶ 17
(identifying Defendant Secretary Boockvar’s statutory power related to election); id.
at ¶ 18 (identifying Counties’ statutory authority under the Election Code).

                                          16
      Case 4:20-cv-02078-MWB Document 139 Filed 11/16/20 Page 21 of 25




decided by the Pennsylvania Supreme Court. Pls.’ Opp’n Br. at 8-9. This too is false.

As one federal court recently opined, “no state court has interpreted” many of the

Election Code provisions now underlying Plaintiffs’ federal constitutional claims.

Donald J. Trump for President, Inc., 2020 WL 4920952, at *10; see also Planned

Parenthood of Cent. N.J. v. Farmer, 220 F.3d 127, 149 (3d Cir. 2000) (counseling

abstention “where an unconstrued state statute is susceptible of a construction by the

state judiciary” (emphasis added and internal quotation marks omitted)). This means

that the interpretation of the Pennsylvania Election Code provisions remains

uncertain and abstention is warranted. See Chez Sez III Corp., 945 F.2d at 632 (“For

Pullman to apply, the state or local law underlying the federal constitutional issue

must be uncertain.”).

      Finally, Plaintiffs posit that Pennsylvania does not have an “important state

policy interest in applying” its ballot counting rules. Pls.’ Opp’n Br. at 9. On theme,

Plaintiffs make this claim without reference to any authority. Id. This is likely

because there can be no doubt that “a federal-court constitutional decision, premised

on an erroneous interpretation of ambiguous state law . . . amid a global pandemic,

would risk electoral chaos and undermine the integrity of the democratic process in

the minds of voters.” Donald J. Trump for President, Inc., 2020 WL 4920952 at *17.

Undermining the democratic process in this way would be detrimental to




                                          17
      Case 4:20-cv-02078-MWB Document 139 Filed 11/16/20 Page 22 of 25




Pennsylvania’s policy interests. de la Fuente v. Cortes, 207 F. Supp. 3d 441, 450

(M.D. Pa. 2016) (collecting cases).

      Plaintiffs, moreover, do not substantively oppose the County Boards’

argument that principles of federalism and federal law require deference to ongoing

state court processes or that this Court should abstain under Younger to allow state

court proceedings (where the Trump Campaign or its affiliates are parties) to proceed

unencumbered. Plaintiffs have waived their right to oppose dismissal on either basis.

See supra Section III(C).

      While Plaintiffs feign outrage over Defendants’ request that this Court abstain

from hearing this action, they put forward no good faith argument in opposition. It

is not the role of federal courts to decide novel and important issues of state law

amid an election. Accordingly, this Court should abstain from entertaining this

action under Pullman.

V.    The Court Should Not Alter the Election Rules Created by the General
      Assembly and Implemented by the Counties

      Even if Plaintiffs were able to articulate some basis for the relief requested

(and they have not), this Court should not alter the General Assembly and Counties’

election rules while votes are still being tallied and the election has yet to be certified

due to the Purcell doctrine. The Purcell doctrine “counsel[s] against injunctive

relief” in the midst of an election in light of “[u]nique and important equitable

considerations, including voters’ reliance on the rules in place when they made their


                                            18
      Case 4:20-cv-02078-MWB Document 139 Filed 11/16/20 Page 23 of 25




plans to vote and chose how to cast their ballots.” Bognet, 2020 WL 6686120, at

*17; see also Purcell v. Gonzalez, 549 U.S. 1, 4-5 (2006). Here, Plaintiffs request

that this Court disenfranchise 6.8 million Pennsylvania voters by enjoining the

certification of the general election. This request plainly runs afoul of Purcell and

should be denied. Purcell, 549 U.S. 1 at 4.

      Plaintiffs disagree. They suggest that Purcell should not bar their untimely

claim because Purcell “has no bearing on post-election Equal Protection Clause

claims.” Pls.’ Opp’n Br. at 11 n.6. That is inaccurate. While it is true that the doctrine

generally manifests when courts are called upon to modify election rules at the

eleventh hour, Purcell, 549 U.S. at 5; see also Republican Nat’l Comm. v.

Democratic Nat’l Comm., 140 S. Ct. 1205, 1207 (2020) (“This Court has repeatedly

emphasized that lower federal courts should ordinarily not alter the election rules on

the eve of an election.”); Common Cause Indiana v. Lawson, No. 20-2877, 2020 WL

6255361, at *4 (7th Cir. Oct. 23, 2020) (explaining that “federal courts should not

alter election rules close to an election”), the Supreme Court has extended this

principle to limit the post-election conduct of federal courts to “avoid . . . judicially

created confusion” even after the election, Republican Nat’l Comm., 140 S. Ct. at

1207 (staying district court’s order that required post-election ballot collection). And

lower courts have followed suit, extending Purcell to cases where, like here, an

election is ongoing and votes remain to be counted. See, e.g., Mi Familia Vota v.



                                           19
      Case 4:20-cv-02078-MWB Document 139 Filed 11/16/20 Page 24 of 25




Abbott, 977 F.3d 461, 471 (5th Cir. 2020) (refusing election-related injunctive relief

because “it would be inappropriate for the district court to grant much of the

requested relief with the election ongoing”); Tex. Voters All. v. Dallas Cnty., No. 20-

cv-775, 2020 WL 6146248, at *20-21 (E.D. Tex. Oct. 20, 2020) (“An injunction at

this late stage, when millions of votes have already been cast, would send the

Counties scrambling to adjust while voting occurs.”).

       Nonetheless, as Plaintiffs’ argument highlights, the Trump Campaign asks

this Court to go even further than the classic Purcell case. Rather than interfere with

election rules shortly before it begins—which may hinder the public’s ability to

vote—they instead advocate to invalidate millions of ballots cast by voters relying

on the election law created by the General Assembly. This is wholly improper. As

the Third Circuit recently explained, even if the Court “assume[s] for the sake of

argument that aspects of the now-prevailing regime in Pennsylvania are

unlawful, . . . given the timing of Plaintiffs’ request for injunctive relief, the electoral

calendar [is] such that following it ‘one last time’ [is] better” than the alternative

proposed by Plaintiffs—disenfranchising almost seven million Pennsylvania voters

who lawfully cast ballots in the general election. Bognet, 2020 WL 6686120, at *17.

                                    CONCLUSION

       Accordingly, this action seeking to disregard the lawful votes cast by all

Pennsylvania voters should be dismissed with prejudice.



                                            20
    Case 4:20-cv-02078-MWB Document 139 Filed 11/16/20 Page 25 of 25




                                   Respectfully submitted,

                                   HANGLEY ARONCHICK SEGAL
Dated: November 16, 2020           PUDLIN & SCHILLER

                                   By: /s/ Mark A. Aronchick
                                   Mark A. Aronchick (I.D. No. 20261)
                                   Michele D. Hangley (I.D. No. 82779)
                                   Robert A. Wiygul (I.D. No. 310760)
                                   John G. Coit (I.D. No. 324409)
                                   Christina C. Matthias (I.D. No. 326864)
                                   John B. Hill (I.D. No. 328340)
                                   One Logan Square, 27th Floor
                                   Philadelphia, PA 19103
                                   Telephone: (215) 496-7050
                                   Email: maronchick@hangley.com

                                   Counsel for Allegheny County Board of
Virginia Scott (I.D. No. 61647)    Elections, Chester County Board of
Allegheny County Law Department    Elections, Montgomery County Board of
445 Fort Pitt Commons, Suite 300   Elections, and Philadelphia County
Pittsburgh, PA 15219               Board of Elections
412-350-1120
                                   CITY OF PHILADELPHIA LAW
Counsel for Allegheny County Board DEPT.
of Elections                       Marcel S. Pratt, City Solicitor
                                   (I.D. No. 307483)*
Joshua M. Stein (I.D. No. 90473)*  Benjamin H. Field, Divisional Deputy
Montgomery County Solicitor        City Solicitor* (I.D. No. 204569)
Montgomery County Solicitor’s      1515 Arch Street, 17th Floor
Office                             Philadelphia, PA 19102-1595
One Montgomery Plaza, Suite 800    (215) 683-5444
P.O. Box 311
Norristown, PA 19404-0311          Counsel for Philadelphia County Board
(610) 278-3033                     of Elections

Counsel for Montgomery County      *Motions for Special Admission
Board of Elections                 Forthcoming




                                   21
